— Judgment unanimously affirmed. Memorandum: Defendant appeals from his conviction of three counts of burglary in the second degree, which brings up for review the court’s April 21, 1989 order denying defendant’s motion to suppress his various statements. Defendant contends that the People failed to sustain their burden to establish that defendant’s statements were preceded by a lawful arrest.
Defendant’s motion papers did not raise a Fourth Amendment issue. CPL 710.60 (1) provides that a suppression motion must state the legal grounds for suppression. Defendant’s papers did not address the legality of his arrest except to state, in conclusory fashion, that defendant’s statements were elicited in violation of his rights under the "First, Fourth, Fifth, Sixth, Nineth [sic] and Fourteenth Amendments” and that they were "involuntary” within the meaning of CPL 60.45. Defense counsel’s conclusory assertions were insufficient to raise a Fourth Amendment claim with the requisite specificity to entitle defendant to a hearing of such claim (see, People v Robinson, 154 AD2d 931). That evidently was the court’s and the parties’ view of the motion papers, because there was no discussion at the outset of the hearing that it concerned the legality of the arrest and the People’s proof focused on the Miranda/voluntariness issue. (Appeal from Judgment of Steuben County Court, Purple, J. — Burglary, 2nd Degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.